PER CURIAM.
We treat this as a petition for writ of certiorari, see Doss v. Florida Department of Corrections, 730 So.2d 316 (Fla. 4th DCA 1999), seeking review of the circuit court’s denial of appellanVpetitioner’s petition for writ of mandamus. We deny the petition, finding no denial of due process and no departure from the essential requirements of the law in the circuit court’s determination that the mandamus petition was untimely. See F.a. R.App. P. 9.100(c). This denial is without prejudice to petitioner asking the Secretary of the Department of Corrections to vacate and re-issue the challenged decision from which petitioner may then timely appeal. See Etienne v. Simco Recycling Corp., 721 So.2d 399 (Fla. 3d DCA 1998).
STEVENSON, GROSS and TAYLOR, JJ., concur.